Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendments to the claims.  The 112f interpretations regarding the “driving unit” and “rotary member” are withdrawn since the structure of the rotary member and the driving unit has ben brought into the claims.
The Examiner acknowledges the amendments to the claims.  The 112b rejections are withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin King on 9/9/2021.

The application has been amended as follows: 
Claim 1 (Currently Amended) Line 43: 
a rotary member pivotably located in the axial hole and having a front [[end]] side for inserting into the inner periphery of the annular head and for mechanically connecting with the driving unit; the driving unit configured to be actuated to drive theApplication #16/224,822 Response of Office Action of 12/23/2020workpiece when the rotary member being rotated in the axial hole; the rotary member having third teeth at the front [[end]] side thereof; the third teeth being engaged with the first and second teeth at the lateral openings of the front end of the communication hole; a rectangular recess being defined in the rear end of the rotary member

The ratchet wrench as claimed in claim 1, wherein the top part having a fourth hole defined centrally therethrough, the fourth hole being located in alignment with the receiving room; a control unit is connected to the driving unit and has an operation disk, a shaft, a first controller, two second controllers and a third controller; the shaft of the control unit extends from a center of the operation disk and pivotably extending through the fourth hole and inserting into the receiving room; the first controller is a semi-circular member and protrudes radially from the shaft of the control unit and is located in alignment with the inside of the first pawl so as to control the direction of rotation of the first pawl; each of the two second controllers is a semi-circular member and symmetrically extends from the outside of the shaft of the control unit and [[are]] is located in alignment with two respective insides of the second pawls so as to control the direction of rotation of each of the two second pawls; the thirdPage10 of 15Application #16/224,822 Response of Office Action of 12/23/2020controller is a semi-circular member and protrudes radially from the shaft of the control unit and is located in alignment with the inside of the third pawl so as to control the direction of rotation of the third pawl.
ALLOWANCE
Claims 1, 3, 5, 7-11, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record Silha (US2018/0071901), is generally consistent with the claim limitations as described in the previous Office Action.  Silha describes a torque wrench driven by a motor and a display unit.  The amendments overcome the prior rejection of Silha.  Silha fails to explicitly disclose the driving unit and rotary member as disclosed in the claims.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Claims 3, 5, 7-11, and 13-14 are allowed as being dependent from an allowed claim.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        

/DAVID B. THOMAS/Primary Examiner, Art Unit 3723